SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 SCHEDULE 13G (Rule 13d-102) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULE 13d-1(b) (c), AND (d) AND AMENDMENTS THERETO FILED PURSUANT TO RULE 13d-2(b) American Brewing Company, Inc. (Name of Issuer) COMMON STOCK, PAR VALUE $0. (Title of Class of Securities) (CUSIP Number) Copy to: Harvey Kesner, Esq. 61 Broadway, 32nd Floor New York, NY 10006 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) January 6, 2014 (Date of Event Which Requires Filing of This Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [] Rule 13d-1(b) [ x] Rule 13d-1(c) [] Rule 13d-1(d) (Page 1 of6 Pages) CUSIP No. 024718108 1 NAME OF REPORTING PERSONS S.S. OR I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Barry Honig 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP*(a) ¨ (b) ¨ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES 5 SOLE VOTING POWER BENEFICIALLY OWNED BY 6 SHARED VOTING POWER 375,000 (1) EACH REPORTING 7 SOLE DISPOSITIVE POWER PERSON WITH 8 SHARED DISPOSITIVE POWER 375,000 (1) 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 775,000 (1) 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 6.31% (2) 12 TYPE OF REPORTING PERSON* IN Held by GRQ Consultants, Inc. (“GRQ”). Barry Honig is the President of GRQ and in such capacity has voting and dispositive power over shares held by GRQ. Based on 12,280,454 shares outstanding as of May 8, 2014. CUSIP No. 024718108 1 NAME OF REPORTING PERSONS S.S. OR I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) GRQ Consultants, Inc. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP*(a) ¨ (b) ¨ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Florida NUMBER OF SHARES 5 SOLE VOTING POWER 0 BENEFICIALLY OWNED BY 6 SHARED VOTING POWER EACH REPORTING 7 SOLE DISPOSITIVE POWER 0 PERSON WITH 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 3.05% (2) 12 TYPE OF REPORTING PERSON* CO Based on 12,280,454 shares outstanding as of May 8, 2014. Item 1(a).Name of Issuer: American Brewing Company, Inc. Item 1(b).Address of Issuer's Principal Executive Offices: 180 West Dayton Street, Warehouse 102, Edmonds, WA 98020 Item 2(a).Name of Person Filing. The statement is filed on behalf of Barry Honig and GRQ Consultants, Inc. (“GRQ”, together with Mr. Honig, the “Reporting Persons”). Item 2(b).Address of Principal Business Office or, if None, Residence. 555 South Federal Highway #450, Boca Raton, FL 33432 Item 2(c).Citizenship. GRQ is a corporation formed in the State of Florida and Mr. Barry Honig is a citizen of the United States. Item 2(d).Title of Class of Securities. Common Stock, par value $0.001 per share. Item 2(e).CUSIP Number. Item 3. Type of Person Not applicable. Item 4. Ownership. (a) Amount beneficially owned: 775,000 (1). (b) Percent of class: 6.31% (2). (c) Number of shares as to which the person has: (i) Sole power to vote or to direct the vote: 400,000. (ii) Shared power to vote or to direct the vote: 375,000 (3). (iii) Sole power to dispose or to direct the disposition of: 400,000. (iv) Shared power to dispose or to direct the disposition of: 375,000 (3). Item 5.Ownership of Five Percent or Less of a Class. Not applicable. Item 6.Ownership of More than Five Percent on Behalf of Another Person. Not Applicable Represents 400,000 shares held by Mr. Honig and 375,000 shares held by GRQ Consultants, Inc. (“GRQ”).Barry Honig is the President of GRQ and in such capacity has voting and dispositive power over shares held by GRQ. Based on 12,280,454 shares outstanding as of May 8, 2014. Held by GRQ. Barry Honig is the President of GRQ and in such capacity has voting and dispositive power over shares held by GRQ. Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported by the Parent Holding Company. Not applicable. Item 8.Identification and Classification of Members of the Group. Not applicable. Item 9.Notice of Dissolution of Group. Not applicable. Item 10.Certifications. By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. GRQ Consultants, Inc. Date: July 29, 2014 By: /s/ Barry Honig Barry Honig President Date: July 29, 2014 /s/ Barry Honig Barry Honig
